DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered. Claims 1-7 remain withdrawn; claim 9 is cancelled; therefore, claims 8 and 10-12 are pending in the application. 

Claim Interpretation
Claim 8 recites “wherein said pair of spaced ladder hooks are secured together by a fastener whereby each hook engages one rung of each ladder”; the use of the clause “whereby” as described in their definition as obtained from https://www.thefreedictionary.com/whereby ; is being interpreted as: through which/because of which as in facilitating.

    PNG
    media_image1.png
    213
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    176
    629
    media_image2.png
    Greyscale


Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 amendment is not shown with the standard indicators as to show the language that has been amended i.e. added (underlined), cancelled (lined strike-through or in brackets), etc. 
Appropriate correction is required.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “a pair of fasteners to rotatably secure each of said first and second spaced, opposed pairs of ladder hooks together”; indefiniteness arises because elected embodiment of figure 11 shows only one fastener 180. Hence, it is not clear what the pair of fasteners being recited in the claim are. This limitation will be examined as best understood. 
It appears the applicant may be trying to claim that there is a pair of fasteners, one fastener per pair of hooks, when there are first and second pairs as seen in figure 13- each fastener is used to secure its respective pair of hooks together. For example fastener 180 on LH pair of hooks and fastener 180 on RH pair of hooks. 
Appropriate correction and clarification are required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lucas, US (1030905) in view of Larson, US (4266631).
In regards to claim 8 Lucas discloses:
A universal apparatus (assembly shown in fig. 5; reproduced below) for rotatably securing two ladders together end to end (intended use), each ladder having a plurality of rungs (further limiting intended use) comprising: 
a pair of spaced ladder hooks (12 and 7), each of said ladder hooks having a u-shaped channel (as shown in fig. 5; reproduced below) for engaging and enclosing (intended use) one of said plurality of ladder rungs, 
wherein said pair of spaced ladder hooks are rotatably secured together by a fastener (9) whereby each hook engages one rung of each ladder (per claim interpretation above the whereby clause interpreted as through which/because of which as in facilitating the engagement not positively requiring the rungs and therefore the ladders). 

    PNG
    media_image3.png
    394
    653
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    578
    402
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    258
    526
    media_image5.png
    Greyscale

In regards to claim 8 Lucas does not disclose each of said u-shaped channels being closed by a spring loaded pivoting latch.
However, Larson teaches a spring loaded pivoting latch (pivoting latch 72 being spring loaded by coil spring 80; fig. 3 and 4 and Col 3; LL 64-68; excerpt below).

    PNG
    media_image6.png
    133
    599
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    557
    700
    media_image7.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the spring loaded pivoting latch taught by Larson onto the hooks of Lucas for its predictable function of providing a positive locking for the device onto the rungs in the same manner the latch 72 locks onto the rung 8 via the spring 80 as shown in fig. 4 of Larson (as described in excerpt above) to prevent accidental loosening of the hooks and unintentional uncoupling which may result in an unsafe condition. 
In regards to claim 10 Lucas as modified by Larson above teaches a second pair of spaced ladder hooks (the other of the two 12s and the other of the two 7s; fig. 5; 
In regards to claim 10 Lucas discloses only one fastener (9), however, one of ordinary skill in the art would find that having a separate fastener for each of the pairs of hooks where each pair pf hooks ( 7 and 12) would have a separate fastener 9 would provide for a more secure device since it would ensure at least one of the pair of hooks to remain attached in case a damage occurs to 9 versus having a single fastener where a damage to rod 9 would compromise the entire device; it has been held that a mere duplication of parts, such as the duplication of the fastener 9 (into two separate fasteners instead of one), has no patentable significance unless a new and unexpected result is produced.  A duplication of parts is generally recognized as being within the level of ordinary skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lucas, US (1030905) in view of Larson, US (4266631).
In regards to claim 11 Lucas discloses:
A universal apparatus (assembly shown in fig. 5; reproduced below) for rotatably securing (intended use) two ladders together end to end, each ladder having a plurality of rungs comprising: first and second pairs of spaced, opposed ladder hooks (right and left hand side 12s and 7s), each of said ladder hooks having a u-shaped channel (as shown in fig. 5 below) for engaging and enclosing one of said ladder rungs; and a fastener (9) to rotatably secure (intended use) each of said first and second spaced, opposed pairs of ladder hooks together.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).

    PNG
    media_image3.png
    394
    653
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    578
    402
    media_image4.png
    Greyscale
  

    PNG
    media_image5.png
    258
    526
    media_image5.png
    Greyscale

In regards to claim 11 Lucas does not disclose each of said u-shaped channels being closed by a spring loaded pivoting latch.
However, Larson teaches a spring loaded pivoting latch (pivoting latch 72 being spring loaded by coil spring 80; fig. 3 and 4 and Col 3; LL 64-68; excerpt below).

    PNG
    media_image6.png
    133
    599
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    557
    700
    media_image7.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the spring loaded pivoting latch taught by Larson onto the hooks of Lucas for its predictable function of providing a positive locking for the device onto the rungs in the same manner the latch 72 locks onto the rung 8 via the spring 80 as shown in fig. 4 of Larson (as described in excerpt above) to prevent accidental loosening of the hooks and unintentional uncoupling which may result in an unsafe condition.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hayman, US (6044930) in view of Larson, US (4266631).

	A universal apparatus (fig. 1) for rotatably securing two ladders together (intended use), each ladder having a plurality of rungs (further limiting intended use) comprising: a pair of spaced ladder hooks (11, 13; fig. 1) spaced from one another and secured together by an integral body portion (5; fig. 1), said integral body portion hinged at a midpoint thereof (where midpoint of integral body 5 is hinged to lever 38 as shown in figs. 1 & 5, note that the claim only requires that the body portion is hinged at midpoint and does not specify it being hinged to a specific element), each of said ladder hooks having a u- shaped channel (as shown in fig. 1) for engaging and enclosing (intended use) one of said plurality of ladder rungs, and each of said u-shaped channels being closed by a pivoting latch (28 and 38); and whereby each hook engages one rung of each ladder (per claim interpretation above the whereby clause interpreted as through which/because of which as in facilitating the engagement not positively requiring the rungs and therefore the ladders).

    PNG
    media_image8.png
    363
    632
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    542
    499
    media_image9.png
    Greyscale

In regards to claim 12 Hayman does not disclose that the pivoting latch is spring loaded.
	However, Larson teaches a spring loaded pivoting latch (pivoting latch 72 being spring loaded by coil spring 80; fig. 3 and 4 and Col 3; LL 64-68; excerpt below).

    PNG
    media_image6.png
    133
    599
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    557
    700
    media_image7.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the coil spring taught by Larson onto the pivoting latch of Hayman for its predictable function of providing a positive locking for the device onto the rungs in the same manner the latch 72 locks onto the rung 8 via the spring 80 as shown in fig. 4 of Larson (as described in excerpt above) to prevent accidental loosening of the latch and unintentional uncoupling which may result in an unsafe condition. 

Response to Arguments
Applicant’s arguments filed 10/18/2021 in regards to claims 8 and 11 have been considered but are moot because the new ground of rejection utilizes newly submitted reference: Larson, US (4266631) not previously used in any rejection.
Applicant's arguments with respect to claim 12 have been fully considered but they are not persuasive for the following reasons:
Applicant argues “the Larson reference is specifically arranged to lock together two slidably arranged ladder sections by securing adjacent rungs together, as commonly used in extension ladder arrangements. The rotatably fastened two hook pair structure set forth and claimed in independent claims 8, 11 and 12 does not secure adjacent slidable ladder rungs, nor is it capable of doing so”; examiner respectfully disagrees and presents that reference Larson is only being relied upon to teach the spring loaded pivoting latch. In addition, in response to applicant's arguments against reference Larson individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues “Independent claim 12 also stands rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,044,930 in view of Larson. However, the Hayman reference also fails to teach, disclose or suggest a pair of rotatably fastened opposed ladder hooks as required by amended claim 12, and as discussed herein above”; examiner respectfully disagrees and presents that claim 12 does not recite the term fastening or fastened; in contrast the exact wording of claim 12 that Hayman discloses is: “a pair of spaced ladder hooks (11, 13; fig. 1) spaced from one another and secured together by an integral body portion (5; fig. 1), said integral body portion hinged at a midpoint thereof (where midpoint of integral body 5 is hinged to lever 38 as shown in figs. 1 & 5, note that the claim only requires that the body portion is hinged at midpoint and does not specify it being hinged to a specific element), each of said ladder hooks having a u- shaped channel (as shown in fig. 1) for engaging and enclosing (intended use) one of said plurality of ladder rungs”. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.M/Examiner, Art Unit 3634                                                                                                                                                                                                        
/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634